           Case 1:20-cv-01263-DAD-JLT Document 30 Filed 08/04/21 Page 1 of 2


1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LAMONT ELEMENTARY SCHOOL                           No.: 1:20-cv-01263-NONE-JLT
      DISTRICT and SELF INSURED
12    SCHOOLS OF CALIFORNIA (SISC),                      (Kern County Superior Court Case No.
                                                         BCV-20-101680)
13                    Plaintiffs,

14    v.                                                 ORDER REMANDING TO STATE
                                                         COURT PURSUANT TO THE PARTIES’
15    TRAVELERS PROPERTY CASUALTY                        STIPULATION
      COMPANY OF AMERICA,
16    SCOTTSDALE INDEMNITY CO.,
      NATIONAL CASUALTY COMPANY
17    and DOES 1 through 100, inclusive,

18                    Defendants.

19

20

21                                               ORDER

22            Pursuant to the parties’ stipulation, this case is remanded to the Kern County Superior

23   Court, where it will return as Kern County Case No. BCV-20-101680.

24   Promptly after returning to State Court, Lamont and SISC shall dismiss with prejudice all

25   claims, other than Lamont’s seventeenth claim for relief which is for declaratory relief

26   (which also seeks a monetary award consistent with that relief), with which Lamont may

27   /////

28   /////
                                                     1
        Case 1:20-cv-01263-DAD-JLT Document 30 Filed 08/04/21 Page 2 of 2


1    proceed. Lamont shall not file any new causes of action or any new action in State Court or

2    Federal Court based upon the same underlying claims.

3

4    IT IS SO ORDERED.

5       Dated:    August 4, 2021
6                                                     UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
